Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 1/21/2021 is acknowledged. Claims 27-34 and 36-43 are pending in this application and under examination.  
Claim Rejections/Objections Withdrawn
The objection to claim 40 and the rejection of claims 27-43 under 35 USC §112(b), as indefinite are withdrawn in response to Applicant’s amendments.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-34 and 39 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,905,723. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a method of treating a tumor with a combination of radiotherapy and a particular nutritional supplement (instant claims 27-29) or a method of reducing angiogenesis with a combination of radiotherapy and a particular nutritional supplement (instant claims 31-34 and 36-40).
Specifically, claims 1-3 of ‘723 encompass a method of treating a tumor comprising combining a radiotherapy protocol with a nutritional supplement comprising the components recited in instant claim 27. Dependent claim 2 of ‘723 recites that the supplement is provided prior to radiotherapy, and dependent claim 3 recites that the supplement is provided concurrent with radiotherapy. Thus, claims 1-3 of ‘723 track the subject matter of instant claims 27-29. Claims 4 and 5 of ‘723 recite that the supplement comprises components as listed in Table 1. Since Table 1 of ‘723 lists Vanilla Masking Flavor, French Vanilla Flavor, Brown Sugar, and Honey, claims 4 and 5 of ‘723 encompass the same subject matter as instant claim 30.
Similarly, claims 6-9 of ‘723 encompass a method of reducing angiogenesis in a tumor comprising combining radiotherapy with the same nutritional supplement as recited in claim1, either prior to (claim 7) or concurrent with (claim 8) radiotherapy, and with the supplement comprising “three or more components of Table 1.” This set of claims encompasses a species within the subject matter of claims 31-34 and 39, which encompass a method of modulating a condition selected from four processes, of which one is angiogenesis, by combining radiotherapy 
Claims 41-43 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims1 of U.S. Patent No.10,905,725. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of ‘725 and instant claims 41-43 are directed to a composition comprising the components of Table 1 of ‘725, including the flavorants Vanilla Masking Flavor, French Vanilla Flavor, Brown Sugar, and Honey.
Allowable Subject Matter
Claims 36-38 and 40 are objected to as depending from a rejected base claim but are otherwise allowable.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657